1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   KIMBERLY NELSON,                                  Case No.: 2:18-cv-01212-APG-CWH
18
                    Plaintiff,
19                                      NOTICE OF VOLUNTARY DISMISSAL
     vs.
20                                      OF FREEDOM MORTGAGE CORP.,
     EXPERIAN INFORMATION SOLUTIONS, WITH PREJUDICE
21
     INC.; EQUIFAX INFORMATION SERVICES
22   LLC; TRANSUNION, LLC; and FREEDOM
     MORTGAGE CORP.,
23
                    Defendants.
24

25
            PLEASE TAKE NOTICE that pursuant Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Kimberly

26   Nelson hereby dismisses all of her claims against, Freedom Mortgage Corp., in this case with

27   prejudice, on the merits, and without costs or disbursements to any party.
28
     NOTICE OF VOLUNTARY DISMISSAL OF FREEDOM MORTGAGE CORP., WITH PREJUDICE - 1
1          IT IS SO STIPULATED.
2
           Dated October 9, 2018.
3
     KNEPPER & CLARK LLC                       NAYLOR & BRASTER
4

5    /s/ Matthew I. Knepper                    /s/ Andrew J. Sharples
     Matthew I. Knepper, Esq.                  Jennifer L. Braster, Esq.
6    Nevada Bar No. 12796                      Nevada Bar No. 9982
     Miles N. Clark, Esq.                      Andrew J. Sharples, Esq.
7
     Nevada Bar No. 13848                      Nevada Bar No. 12866
8    10040 W. Cheyenne Ave., Suite 170-109     1050 Indigo Drive, Suite 200
     Las Vegas, NV 89129                       Las Vegas, NV 89145
9    Email: matthew.knepper@knepperclark.com   Email: jbraster@nblawnv.com
     Email: miles.clark@knepperclark.com       Email: asharples@nblawnv.com
10

11
     David H. Krieger, Esq.                    Katherine A. Neben, Esq.
     Nevada Bar No. 9086                       JONES DAY
12   HAINES & KRIEGER, LLC                     3161 Michelson Drive
     8985 S. Eastern Avenue, Suite 350         Irvine, CA 92612
13   Henderson, NV 89123                       Email: kneben@jonesday.com
14   dkrieger@hainesandkrieger.com
                                               Counsel for Defendant
15   Counsel for Plaintiff                     Experian Information Solutions, Inc.
     LEWIS BRISBOIS BISGAARD & SMITH LLP       ZIEVE, BRODNAX & STEELE, LLP
16

17   /s/ Jason G. Revzin                       /s/ Shadd A. Wade
     Jason G. Revzin, Esq.                     Shadd A. Wade, Esq.
18   Nevada Bar No. 8629                       Nevada Bar No. 11310
19
     6385 S. Rainbow Blvd., Suite 600          9435 West Russell Road, Suite 120
     Las Vegas, NV 89118                       Las Vegas, NV 89148
20   Email: jason.revzin@lewisbrisbois.com     Email: swade@zbslaw.com

21   Counsel for Defendant                     Counsel for Defendant
     Trans Union LLC                           Freedom Mortgage Corp.
22
     SNELL & WILMER
23
     /s/ Bradley T. Austin
24   Bradley T. Austin, Esq.
25
     Nevada Bar No. 13064
     Email: baustin@swlaw.com
26   Counsel for Defendant
     Equifax Information Services LLC
27

28
     NOTICE OF VOLUNTARY DISMISSAL OF FREEDOM MORTGAGE CORP., WITH PREJUDICE - 2
1                                            Nelson v. Equifax Information Services LLC et al
                                                                   2:18-cv-01212-APG-CWH
2

3
                                    ORDER GRANTING
4
     VOLUNTARY DISMISSAL OF FREEDOM MORTGAGE CORP., WITH PREJUDICE
5

6
     IT IS SO ORDERED.
7

8

9    Dated: __________,
             October 9 _____
                        2018
                                              UNITED STATES
                                              UNITED STATES DISTRICT
                                                            MAGISTRATE  JUDGE
                                                                     JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF VOLUNTARY DISMISSAL OF FREEDOM MORTGAGE CORP., WITH PREJUDICE - 3
